        Case 1:18-cr-00387-BLW Document 88 Filed 03/10/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00387-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 HEATHER RAY,

        Defendant.



                                INTRODUCTION

      Before the Court is Heather Ray’s Motion for Reduction of Sentence under

18 U.S.C. 3582(c) (Compassionate Release). Dkt. 80. The Government opposes

the motion. Dkt. 85. After considering the briefing and record, the Court will deny

the motion.

                                BACKGROUND
      In 2019, Ray pled guilty to distribution of methamphetamine and was

sentenced to 66 months incarceration. Ray was arrested after arranging to sell five

pounds of methamphetamine and three ounces of heroin to undercover officers.

PSR, Dkt. 62. When Ray was arrested, she was in possession of 2,213 grams of

methamphetamine and 82 grams of heroin. During a post arrest interview, Ray told




MEMORANDUM DECISION AND ORDER - 1
           Case 1:18-cr-00387-BLW Document 88 Filed 03/10/21 Page 2 of 4




investigators that the drugs were hers and that she had been selling drugs her whole

life. Despite this, Ray has a limited criminal history. At her sentencing, the Court

determined she was eligible for the “safety valve” in 18 U.S.C. § 3553(f) and the

Court sentenced her below the mandatory minimum sentece.

       Ray was placed on pretrial and presentencing release and performed well.

Dkt. 62.

       Ray has served approximately 16 months of her sentence. Her projected

release date is April 28, 2024. Ray is currently incarcerated at FCI Greenville,

which has no inmates and 14 staff with active COVID-19 infections.1

https://www.bop.gov/coronavirus/ (last accessed March 9, 2021).

       Ray is 36 years old and suffers from a variety of medical conditions,

including seizures, obesity, high blood pressure, and asthma, which put her at

greater risk of severe complications from COVID-19. Ray contracted COVID on

November 10, 2020 and has since recovered. Dkt. 86 at 7.

                                  LEGAL STANDARD

       Ray seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine



       1
         At the time of the Government’s response, FCI Greenville had 166 inmates and 14 staff
with active COVID infections. Dkt. 85 at 10.



MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00387-BLW Document 88 Filed 03/10/21 Page 3 of 4




whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                     ANALYSIS

      Ray requested compassionate release from the Warden of her facility, which

was denied on August 20, 2020. Therefore, her motion is ripe for consideration.

      The § 3553(a) factors do not warrant a reduction of Ray’s sentence. Ray has

served only 16 months of her sentence. Ray sold undercover officers almost five

pounds of meth and admitted that she had sold drugs her whole life. The Court has

considered Ray’s post-sentence conduct and medical history and finds that it does

not significantly alter the § 3553(a) analysis.

      Ray’s health conditions may constitute extraordinary and compelling




MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00387-BLW Document 88 Filed 03/10/21 Page 4 of 4




circumstances, but they do not outweigh the § 3553(a) analysis. Further, Ray

contracted COVID and recovered. The number of cases at FCI Greenville has

dropped significantly since Ray filed her motion, and there are currently no

inmates with active COVID infections. Finally, BOP is actively distributing

vaccines.

                                     ORDER

      IT IS ORDERED that Heather Ray’s Motion for Reduction of Sentence

under 18 U.S.C. 3582(c) (Compassionate Release) (Dkt. 80) is DENIED.



                                             DATED: March 10, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
